IN THE COURT OF APPEALS OF IOWA

                                      No. 16-0946
                                  Filed June 7, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

QUINTOREY KEMP,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Quintorey Kemp appeals from the judgment and sentence entered upon

his conviction of assault while participating in a felony. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Richard J. Bennett, Assistant

Attorney General, for appellee.



       Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                             2


VAITHESWARAN, Judge.

       A jury found Quintorey Kemp guilty of assault while participating in the

felony of going armed with intent. See Iowa Code §§ 708.3(2), 708.8 (2015).1

On appeal, Kemp argues his trial attorney was ineffective in failing to object to

evidence of ammunition discovered in his bedroom before the assault.

I.     Background Facts and Proceedings

       Sherman Wise, the father of a sixteen-year-old girl, caught Quintorey

Kemp in her bedroom. Wise had previously warned Kemp not to come to his

house. The two “tussl[ed].” Kemp ran out of the bedroom, and Wise followed.

He was “[m]aybe five or six feet” away from Kemp when he noticed that Kemp

“had a gun pointed back as he was running.” According to Wise, the gun “was

definitely a handgun,” and it was directed towards him.

       Wise and the teen’s mother went to the home of Kemp’s parents to

discuss the incident. Kemp was in the basement. Wise overheard him tell his

mother, “You better tell [Wise] to go before I show him something.”

       Wise walked out of the Kemp home.                He saw Kemp’s bike and, in

frustration, picked it up and threw it. Momentarily, Wise heard someone behind

him, turned, and saw Kemp “shooting at” him. In Wise’s words, “fire” was coming

“from the muzzle” of what “was definitely a handgun.”




1
   Iowa Code section 708.8 was recently amended to add the following language: “The
intent required for a violation of this section shall not be inferred from the mere carrying
or concealment of any dangerous weapon itself, including the carrying of a loaded
firearm, whether in a vehicle or on or about a person’s body.” H.F. 517, 87th Gen.
Assemb., Reg. Sess. (Iowa 2017); see H. Journal, 87th Gen. Assemb., Reg. Sess. 1009
(2017).
                                       3


       At trial, the defense called Kemp’s mother as a witness.      She denied

seeing her son with a gun before hearing the shots. On cross-examination, the

prosecutor asked her whether she “found bullets in [Kemp’s] room before.” She

responded, “There were some found in his drawer.” Kemp’s attorney did not

object to this line of questioning.

       The defense also called Kemp’s father. He testified he went to bed and

did not hear gunshots. On cross-examination, he acknowledged his son had

bullets in his drawer a year before the incident. Again, Kemp’s attorney did not

object to this line of questioning.

       The jury was instructed the State would have to prove “the defendant

committed an assault on Sherman Wise” and “[a]t the time of the assault, the

defendant was participating in the crime of Going Armed with Intent.” This crime,

in turn, contained several elements, including an element requiring proof that

“[t]he defendant was armed with the specific intent to use a firearm against

Sherman Wise.” “Specific intent” was defined for the jury as “not only being

aware of doing an act and doing it voluntarily, but in addition, doing it with a

specific purpose in mind.”

       The jury found Kemp guilty, and Kemp appealed following imposition of

sentence.

II.    Ineffective Assistance of Counsel

       To prevail on his ineffective-assistance-of-counsel claim, Kemp must

prove counsel (1) breached an essential duty and (2) prejudice resulted.

Strickland v. Washington, 466 U.S. 668, 687 (1984).         While we generally
                                           4


preserve ineffective assistance claims for postconviction relief, we find the record

adequate to decide the issue. State v. Harris, 891 N.W.2d 182, 186 (Iowa 2017).

       Kemp contends his trial attorney breached an essential duty in failing “to

consistently object to questions about bullets being found in [his] bedroom a year

prior to the incident.” In his view, the breach resulted in prejudice because the

bullet evidence portrayed him “as a bad and violent person who was using a

firearm over a year earlier, thereby, undermining the defense that he did not

intend to use the firearm against Wise.” We elect to proceed directly to the

prejudice prong. See State v. Thorndike, 860 N.W.2d 316, 320 (Iowa 2015) (“If

we conclude a claimant has failed to establish either of these elements, we need

not address the remaining element.”).2

       “Prejudice is established if ‘there is a reasonable probability that, but

for . . . counsel’s unprofessional errors, the result of the proceeding would have

been different.’” Harris, 891 N.W.2d at 185-86 (quoting State v. Reynolds, 746
N.W.2d 837, 845 (Iowa 2008)); accord Strickland, 466 U.S. at 694. On our de

novo review, we are persuaded Kemp cannot satisfy this standard.

       At trial, the prosecutor asked Wise, “Any doubt as far as who that was

firing that shot at you?” Wise responded, “Not at all.” He said he saw Kemp “put

his arm out,” point the gun “directly at” him, and fire “[t]hree or four” shots” at him.

He surmised Kemp “was aiming at” him. Although Kemp’s mother testified her


2
  In State v. Matlock, the Iowa Supreme Court rejected the State’s use of “other bad acts
for purposes of establishing the specific intent required for the crime” of going armed
with intent. 715 N.W.2d 1, 6 (Iowa 2006). The court characterized the State’s reliance
on this evidence as an impermissible “resort to defendant’s propensity to commit similar
acts.” Id. We find it unnecessary to decide whether the State’s reliance on Kemp’s prior
possession of bullets raised a similar concern and whether Kemp’s attorney breached an
essential duty in failing to object to this evidence.
                                         5


son did not have a gun to the best of her knowledge, a police officer testified that

she told him Kemp was the shooter.           In light of this evidence, there is no

reasonable probability that a successful objection to the bullet evidence elicited

by the State would have changed the outcome.

       We affirm Kemp’s conviction, judgment, and sentence for assault while

participating in a felony.

       AFFIRMED.